S^ocfe {/ictlpfcts . Cot/pus frSe-        kJoUcJ



     .        r             ,               'N
                                            IN SUPREME COURT
                                                       CC
 DtffarfcA    for   &<<cu.                       oftexas
 '        J                                    OCT 252015
                                          BLAKE HAWTHORNE, Clerk




                        '                 COURT OF CRIMINAL APPEALS

Ca^s IW ^            Z°K-                       OCT262015
                                            Abel Acosta. Clerk